Exhibit 10.3


SECURITY AND PLEDGE AGREEMENT
 
This SECURITY AND PLEDGE AGREEMENT (this “Agreement”), is made as of May 15,
2018, by and among Super Crypto Mining, Inc., a Delaware corporation (the
“Company” or the “Debtor”), DPW Holdings, Inc., a Delaware corporation (“DPW”),
and each purchaser identified on the signature pages to that certain Securities
Purchase Agreement by and among such purchasers and DPW, dated as of May 15,
2018 (the “Purchase Agreement”) (each, including its successors and assigns, a
“Secured Party” and collectively, the “Secured Parties”).  Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Purchase
Agreement and that certain Senior Secured Convertible Promissory Note due
November 15, 2018 (collectively, the “Note”) issued by DPW to each Secured Party
as the payee of the Note.


W I T N E S S E T H:
 
WHEREAS, pursuant to the Purchase Agreement, the Secured Parties and the Holders
(as defined in the Note), have extended the loans to DPW evidenced by the Note;
and
  
WHEREAS, as an inducement to the Secured Parties who have extended their
respective loans evidenced by the Note, DPW has agreed to execute and deliver to
the Secured Parties this Agreement and to grant the Secured Parties, a security
interest in certain property of DPW and the Debtor to secure the prompt payment,
performance and discharge in full of all of the DPW’s obligations under the Note
due to the Secured Parties.
 
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.     Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1.  Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC shall have
the respective meanings given such terms in Article 9 of the UCC.


(a)    “Collateral” means the collateral in which the Secured Parties are
granted a security interest by this Agreement and which shall comprise the
following personal property of the Debtor, whether presently owned or existing
or hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds thereof, including, without limitation, all proceeds from the
sale or transfer of the Collateral, and all dividends, interest, cash, notes,
securities, equity interest or other property at any time and from time to time
acquired, receivable or otherwise distributed in respect of, or in exchange for,
any or all of the Pledged Securities (as defined below):
 

(i)
the Pledged Securities;

 
(ii)     All investment property, contract rights and other general intangibles
relating to all partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents and agreements
related to the Pledged Securities;
 

--------------------------------------------------------------------------------

 
(iii)    All files and records related to the Pledged Securities; and


(iv)    the proceeds of all of the foregoing Collateral set forth in clauses
(i)-(ii) above.


The foregoing, the “Collateral” shall include all investment property and any
other shares of capital stock and/or other equity interests of the Debtor
obtained in the future, and, in each case, all certificates representing such
shares and/or equity interests and, in each case, all rights, options, warrants,
stock, other securities and/or equity interests that may hereafter be received,
receivable or distributed in respect of, or exchanged for, any of the foregoing
and all rights arising under or in connection with the Pledged Securities,
including, but not limited to, all dividends, interest and cash.
 
Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or contract or the assignment of which is otherwise
prohibited by applicable law or contract; provided, however, that, to the extent
permitted by applicable law or contract, this Agreement shall create a valid
security interest in such asset and, to the extent permitted by applicable law
or contract, this Agreement shall create a valid security interest in the
proceeds of such asset.


(b)    “Majority-in-Interest” means, at any time of determination, the
majority-in-interest (based on then-outstanding principal amounts of Note at the
time of such determination) of the Secured Parties.
 
(c)    “Necessary Endorsement” means undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Agent (as that term is defined below) may reasonably
request.
 
(d)    “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of the
Debtor to the Secured Parties comprising all obligations under this Agreement
and the Note, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from any of the Secured Parties as a preference, fraudulent transfer
or otherwise as such obligations may be amended, supplemented, converted,
extended or modified from time to time.  Without limiting the generality of the
foregoing, the term “Obligations” shall include, without limitation: 
(i) principal of, and interest on the Note and the loans extended pursuant
thereto; (ii) any and all other fees, indemnities, costs, obligations and
liabilities of the Debtor from time to time under or in connection with this
Agreement and the Note; and (iii) all amounts (including but not limited to
post-petition interest) in respect of the foregoing that would be payable but
for the fact that the obligations to pay such amounts are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Debtor.
 
2

--------------------------------------------------------------------------------

 
(e)    “Organizational Documents” means, with respect to the Debtor, the
documents by which the Debtor was organized (such as articles of incorporation,
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of the Debtor (such as bylaws, a partnership agreement or an
operating, limited liability or members agreement, or a shareholders agreement).


(f)    “Permitted Liens” means the following:


(i)     Liens imposed by law for taxes that are not yet due or are being
contested in good faith, which in each case, have been appropriately reserved
for;
 
(ii)    Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in good faith;
 
(iii)    Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(iv)   Deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(v)    Liens under this Agreement;
 
(vi)   Rights and claims under any Organizational Document or applicable law;
and
 
(vii)  Any other liens in favor of the Secured Parties.
 
(g)    “Pledged Interests” shall have the meaning ascribed to such term in
Section 4(j).


(h)    “Pledged Securities” shall have the meaning ascribed to such term in
Section 4(i).


(i)     “UCC” means the Uniform Commercial Code of the State of New York and any
other applicable law of any state or states that has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to
time.  
 
3

--------------------------------------------------------------------------------

 
2.     Grant of Security Interest in Collateral.  As an inducement for the
Secured Parties to have extended their respective loans as evidenced by the Note
and to secure the complete and timely payment, performance and discharge in
full, as the case may be, of all of the Obligations, the Debtor, subject to the
limitations set forth in the Disclosure Schedules, hereby pledges, grants, and
hypothecates to the Secured Parties effective as of the Effective Date (herein
defined), a perfected, first priority security interest in and to, a lien upon
and a right of set-off against all of their respective right, title and interest
of whatsoever kind and nature in and to, the Collateral (a “Security Interest”
and, collectively, the “Security Interests”). The “Effective Date” shall mean
the date and time on which DPW has satisfied or otherwise defeased the existing
obligation due October 16, 2018 in the initial amount of $1,722,222.22 and
evidenced by that certain Secured Convertible Promissory Note with an issue date
of April 16, 2018.
 
3.     Delivery of Certain Collateral.  Commencing on October 18, 2018  and by
no later than the Effective Date, DPW shall, to the extent feasible and
permissible, use its commercially reasonable efforts to deliver or cause to be
delivered to the Agent on behalf of the Secured Parties any and all certificates
and other instruments representing or evidencing the Pledged Securities,
together with all Necessary Endorsements.  In the event that the Debtor acquires
additional securities after the date hereof, DPW shall, to the extent feasible
and permissible, use its commercially reasonable efforts to deliver or cause to
be delivered to the Agent on behalf of the Secured Parties any and all such
certificates and other instruments representing or evidencing the additional
Pledged Securities, together with all Necessary Endorsements by the later of:
(a) the Effective Date; and (b)  the fifth (5th) day after any such security was
acquired by the Debtor. Prior to the Effective Date, the Debtor will make
available to the Secured Parties, a true and correct copy of each Organizational
Document governing any of the Pledged Securities.
 
4.     Representations, Warranties, Covenants and Agreements of the Debtor. 
Except as set forth under the corresponding Section of the disclosure schedules
to be delivered to the Secured Parties prior to the Effective Date (the
“Disclosure Schedules”), which Disclosure Schedules shall be deemed a part
hereof, the Debtor represents and warrants to, and covenants and agrees with,
the Secured Parties as follows:
 
(a)    The Debtor has the requisite corporate power and authority to enter into
this Agreement and otherwise to carry out its obligations hereunder.  The
execution, delivery and performance by the Debtor of this Agreement and the
filings contemplated therein have been duly authorized by all necessary action
on the part of the Debtor and no further action is required by the Debtor.  This
Agreement has been duly executed by the Debtor.  This Agreement constitutes the
legal, valid and binding obligation of the Debtor, enforceable against the
Debtor in accordance with its terms except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization and similar laws of general
application relating to or affecting the rights and remedies of creditors and by
general principles of equity.


(b)    The Debtor has no place of business or offices where its books of account
and records are kept (other than temporarily at the offices of its attorneys or
accountants) or places where Collateral is stored or located, except as set
forth on Schedule A attached hereto.  
 
4

--------------------------------------------------------------------------------

 
(c)    Except for Permitted Liens and as set forth on Schedule B attached
hereto, the Debtor is the sole owner of the Collateral, free and clear of any
liens, security interests, encumbrances, rights or claims (other than rights and
claims under any Organizational Document or applicable law), and, subject to the
foregoing, are fully authorized to grant the Security Interests.  Except as set
forth on Schedule C attached hereto, there is not on file in any governmental or
regulatory authority, agency or recording office an effective financing
statement, security agreement, license or transfer or any notice of any of the
foregoing (other than those that will be filed in favor of the Secured Parties
pursuant to this Agreement) covering or affecting any of the Collateral.  Except
as set forth on Schedule C attached hereto and except pursuant to this
Agreement, as long as this Agreement shall be in effect, the Debtor shall not
execute and shall not knowingly permit to be on file in any such office or
agency any other financing statement or other document or instrument (except to
the extent filed or recorded in favor of the Secured Parties pursuant to the
terms of this Agreement).


(d)    No written claim has been received that any Collateral or the Debtor’s
use of any Collateral violates the rights of any third party.  There has been no
adverse decision to the Debtor’s claim of ownership rights in or exclusive
rights to use the Collateral in any jurisdiction or to the Debtor’s right to
keep and maintain such Collateral in full force and effect, and there is no
proceeding involving said rights pending or, to the knowledge of the Debtor,
threatened before any court, judicial body, administrative or regulatory agency,
arbitrator or other governmental authority.
 
(e)    The Debtor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Secured Parties at least thirty (30) days prior to such relocation (i)
written notice of such relocation and the new location thereof (which must be
within the United States) and (ii) evidence that appropriate financing
statements under the UCC and other necessary documents have been filed and
recorded and other steps have been taken to perfect the Security Interests to
create in favor of the Secured Parties a valid, perfected and continuing
perfected first priority lien in the Collateral.


(f)    This Agreement, as of the Effective Date, shall, subject to the terms
hereof, create in favor of the Secured Parties a valid first priority security
interest in the Collateral, subject only to Permitted Liens, securing the
payment and performance of the Obligations.  Upon making the filings described
in the immediately following paragraph, all security interests created hereunder
in any Collateral which may be perfected by filing Uniform Commercial Code
financing statements shall have been duly perfected.  Except for (i) the filing
of the Uniform Commercial Code financing statements referred to in the
immediately following paragraph and (ii) the delivery of the certificates and
other instruments provided in Section 3, no action is necessary to create,
perfect or protect the security interests created hereunder.  Without limiting
the generality of the foregoing, except for the foregoing, no consent of any
third parties and no authorization, approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body is required for
(x) the execution, delivery and performance of this Agreement, (y) the creation
or perfection of the Security Interests created hereunder in the Collateral or
(z) the enforcement of the rights of the Agent (as defined below) and the
Secured Parties hereunder.


(g)    The Debtor, at any time on or after the Effective Date after the initial
filing(s) contemplated and authorized hereunder, hereby authorizes the Secured
Parties with the consent of the Required Holders to file one or more financing
statements under the UCC, with respect to the Security Interests, with the
proper filing and recording agencies in any jurisdiction deemed proper by it.
 
5

--------------------------------------------------------------------------------

 
(h)    The execution, delivery and performance of this Agreement by the Debtor
does not (i) violate any of the provisions of any Organizational Documents of
the Debtor or any judgment, decree, order or award of any court, governmental
body or arbitrator or any applicable law, rule or regulation applicable to the
Debtor or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing the Debtor’s debt or otherwise) or other
understanding to which the Debtor is a party or by which any property or asset
of the Debtor is bound or affected.  If any, all required consents (including,
without limitation, from stockholders or creditors of the Debtor) necessary for
the Debtor to enter into and perform its obligations hereunder have been
obtained.


(i)    The capital stock and other equity interests listed on Schedule D hereto
(the “Pledged Securities”) except as otherwise noted on Schedule D, represent
all capital stock and other equity interests owned, directly or indirectly, by
the Company.  All of the Pledged Securities are validly issued, fully paid and
nonassessable, and the Company is the legal and beneficial owner of the Pledged
Securities, free and clear of any lien, security interest or other encumbrance
except for the security interests created by this Agreement and other Permitted
Liens.


(j)    The ownership and other equity interests in partnerships and limited
liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms provide that they are securities governed by
Article 8 of the UCC.


(k)    Except for Permitted Liens, the Debtor shall at all times on and after
the Effective Date maintain the liens and Security Interests provided for
hereunder as valid and perfected, first priority liens and security interests in
the Collateral in favor of the Secured Parties until this Agreement and the
Security Interest hereunder shall be terminated pursuant to Section 14
hereof.  The Debtor hereby agrees to defend the same against the claims of any
and all persons and entities.  The Debtor shall safeguard and protect all
Collateral for the account of the Secured Parties.  The Debtor, on or about the
Effective Date will sign and file on behalf of the Secured Parties one or more
initial financing statements pursuant to the UCC in form reasonably satisfactory
to the Majority-in-Interest and will pay the cost of filing the same in all
public offices wherever filing is, or is deemed by the Majority-in- Interest to
be, necessary or desirable to effect the rights and obligations provided for
herein.  Without limiting the generality of the foregoing, the Debtor shall pay
all fees necessary to maintain the Collateral and the Security Interests
hereunder.
  
(l)    From and after the Effective Date, the Debtor will not transfer, pledge,
hypothecate, encumber, sell or otherwise dispose of any of the Collateral
without the prior written consent of a Majority-in-Interest.
 
6

--------------------------------------------------------------------------------

 
(m)   The Debtor shall promptly notify the Secured Parties in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
the Debtor that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Parties hereunder.


(n)    The Debtor was organized and remains organized solely under the laws of
the State of Delaware.


(o)    The actual name of the Debtor is the name set forth in the preamble
hereof.


(p)    At any time and from time to time from and after the Effective Date, that
any Collateral consists of instruments, certificated securities or other items
that require or permit possession by the Secured Party to perfect the security
interest created hereby, the Debtor, to the extent feasible and permissible,
will use its commercially reasonable efforts to deliver or cause to be delivered
such Collateral to the Agent in accordance with Section 3 (as defined below).
 
(q)    The Debtor shall cause any subsidiary of the Debtor that holds any
Pledged Securities to immediately become a party hereto (an “Additional
Debtor”), by executing and delivering an Additional Debtor Joinder in
substantially the form of Annex A attached hereto and comply with the provisions
hereof applicable to the Debtor.  Upon delivery of the foregoing to the Agent
(as defined below), the Additional Debtor shall be and become a party to this
Agreement with the same rights and obligations as the Debtor, for all purposes
hereof as fully and to the same extent as if it were an original signatory
hereto and shall be deemed to have made the representations, warranties and
covenants set forth herein as of the date of execution and delivery of such
Additional Debtor Joinder, and all references herein to the “Debtor” shall be
deemed to include each Additional Debtor.
  
(r)    The Debtor shall vote the Pledged Securities to comply with the covenants
and agreements set forth herein and in the Note.


(s)    The Debtor hereby confirms and reaffirms each of its representations and
warranties contained in the Purchase Agreement as of the date hereof and hereby
agrees that such representations and warranties shall be incorporated herein by
this reference as if fully set forth at length in this Agreement.


(t)    The Debtor hereby makes the additional representations and warranties set
forth in the accompanying representation letter entered into by the Company for
the benefit of each Secured Party.


5.     Defaults.  The following events shall be “Events of Default”:


(a)    The occurrence of an Event of Default (as defined in the Note) under the
Note;
  
(b)    Any representation or warranty of the Debtor in this Agreement or hereby
incorporated by this reference to the Purchase Agreement shall prove to have
been incorrect in any material respect when made and such breach has caused a
substantial diminution in the value of the Collateral or otherwise has a
materially adverse effect on the rights or remedies of the Secured Parties
hereunder; or
 
7

--------------------------------------------------------------------------------

 
(c)    The failure by the Debtor to observe or perform any of its material
obligations hereunder and such failure continues for fifteen (15) days after
delivery to the Debtor of notice of such failure by the Required Holders (herein
defined) unless such default is capable of cure but cannot be cured within such
time frame and the Debtor is using commercially reasonable efforts to cure same
in a timely fashion. For the purposes of this section, the phrase “Required
Holders” means three or more holders that own at least $3,000,000 or if greater,
fifteen (15%) of the then-outstanding principal amounts of Note at the time of
such determination. To this end, the Debtor covenants to provide to the Required
Holders under this Section 5(c) with the contact information of all the Holders
(the “Holder List”) upon written request and upon the showing that the Debtor
has failed to cure one or more events of default hereunder during the applicable
cure period. Delivery of the Holder List is subject to the Required Holders
signing an NDA in the form required by the Debtor.
 
6.     Rights and Remedies Upon Default.
 
(a)    Upon the occurrence of any Event of Default and at any time thereafter,
the Secured Parties, acting by Majority-in-Interest or through the Agent, shall
have the right to exercise all of the remedies conferred hereunder and under the
Note and the Secured Parties shall have all the rights and remedies of a secured
party under the UCC.  
 
(b)    The Secured Parties shall comply with any applicable law and the
provisions of any Organizational Documents in connection with a disposition of
Collateral and such compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.  
 
7.     Applications of Proceeds.  The proceeds of any such sale or other
disposition of the Collateral hereunder shall be applied first, to the
reasonable expenses of disposing of the Collateral, and then to satisfaction of
the Obligations pro rata among the Secured Parties (based on then-outstanding
principal amounts of Note at the time of any such determination), and to the
payment of any other amounts required by applicable law, after which the Secured
Parties shall pay to the Debtor any surplus proceeds. If, upon the sale or other
disposition of the Collateral, the proceeds thereof are insufficient to pay all
amounts to which the Secured Parties are legally entitled, the Debtor will be
liable for the deficiency.


8.     Costs and Expenses.  The Debtor agrees to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder.
  
9.     Term of Agreement.  This Agreement and the Security Interests shall
terminate on the date on which all payments under the Securities and the
Transaction Documents (as defined in the Purchase Agreement) have been
indefeasibly paid in full and all other Obligations have been paid or
discharged; provided, however, that all indemnities of the Debtors contained in
this Agreement shall survive and remain operative and in full force and effect
regardless of the termination of this Agreement.
 
8

--------------------------------------------------------------------------------

 
10.   Notices.  All notices, requests, demands and other communications
hereunder shall be subject to the notice provision of the Purchase Agreement.


11.   Appointment of Agent.  The Secured Parties hereby appoint Dominion Capital
LLC to act as their agent (“Agent”) for purposes of holding and releasing the
Collateral.  The Agent shall have the rights, responsibilities, and immunities
set forth in a separate escrow agreement.
 
12.   Miscellaneous.


(a)    No course of dealing between the Debtor and the Secured Parties, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Note shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.


(b)    All of the rights and remedies of the Secured Parties with respect to the
Collateral, whether established hereby or by the Note or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.


(c)    This Agreement, together with the exhibits and schedules hereto, contains
the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into this Agreement and the exhibits and schedules hereto.  No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Debtor and the Secured
Parties holding two-thirds (2/3rds) or more of the principal amount of Note then
outstanding, or, in the case of a waiver, by the party against whom enforcement
of any such waived provision is sought.
  
(d)    If any term, provision, covenant or restriction of this Agreement is held
by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.


(e)    No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
9

--------------------------------------------------------------------------------

 
(f)    This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns.  The Company may not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of each Secured Party (other than by merger).  Any Secured Party may
assign any or all of its rights under this Agreement to any Person (as defined
in the Purchase Agreement) to whom such Secured Party assigns or transfers any
Obligations, provided such transferee agrees in writing to be bound, with
respect to the transferred Obligations, by the provisions of this Agreement that
apply to the “Secured Parties.”


(g)    Except to the extent mandatorily governed by the jurisdiction or situs
where the Collateral is located, all questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Except
to the extent mandatorily governed by the jurisdiction or situs where the
Collateral is located, each of the Debtor Secured Parties agrees that all
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and the Note (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York,
Borough of Manhattan.  Except to the extent mandatorily governed by the
jurisdiction or situs where the Collateral is located, each of the Debtor and
the Secured Parties hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, Borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such proceeding is improper.   Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.  The parties hereto acknowledge that this
Agreement has been negotiated, executed, and delivered in the State of New York
and is to be wholly performed within New York, and each party’s actions in
connection with the negotiation, execution, and delivery of this Agreement
constitutes transacting business in New York.


(h)    This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement.  In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.




[SIGNATURE PAGE OF THE DEBTOR AND DPW FOLLOWS]
 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Security and Pledge
Agreement to be duly executed on the day and year first above written.
 



 
DEBTOR:
     
SUPER CRYPTO MINING, INC.
     
By:
       
Name: Darren Magot
   
Title: Chief Executive Officer
     
DPW:
         
DPW HOLDINGS, INC.
         
By:
     
Name: Milton C. Ault III
   
Title: Chief Executive Officer







[SIGNATURE PAGE OF SECURED PARTIES FOLLOWS] 
 
11

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF SECURED PARTIES TO
SECURITY AND PLEDGE AGREEMENT]
 
 
Name of Investing Entity: Dominion Capital LLC
 
Signature of Authorized Signatory of Investing entity:
   

 
Name of Authorized Signatory:
 
 

 
Title of Authorized Signatory:
   

 
12

--------------------------------------------------------------------------------

 
ANNEX A
to
SECURITY AND PLEDGE
AGREEMENT


FORM OF ADDITIONAL DEBTOR JOINDER
 
Security and Pledge Agreement dated as of May 15, 2018, made by Super Crypto
Mining, Inc. and its subsidiaries thereto from time to time, as Debtor to and in
favor of the Secured Parties identified therein (the “Security Agreement”).
 
Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.
 
The undersigned hereby agrees that, upon delivery of this Additional Debtor
Joinder to the Secured Parties referred to above, the undersigned shall (a) be
an Additional Debtor under the Security Agreement, (b) have all the rights and
obligations of the Debtor under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto and (c) be deemed
to have made the representations and warranties set forth therein as of the date
of execution and delivery of this Additional Debtor Joinder.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY GRANTS TO THE
SECURED PARTIES A SECURITY INTEREST IN THE COLLATERAL AS MORE FULLY SET FORTH IN
THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE WAIVER OF JURY TRIAL
PROVISIONS SET FORTH THEREIN.
 
Attached hereto are supplemental and/or replacement Schedules to the Security
Agreement, as applicable.
 
An executed copy of this Joinder shall be delivered to the Secured Parties, and
the Secured Parties may rely on the matters set forth herein on or after the
date hereof.  This Joinder shall not be modified, amended or terminated without
the prior written consent of the Secured Parties.
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the name and on behalf of the undersigned.
  
 
 
[Name of Additional Debtor]
 
 
 
By:
 
Name:
 
Title:
 
 
 
Address:

 Dated:
 

13

--------------------------------------------------------------------------------